Case 2:21-cv-03685-GW-MRW Document 17 Filed 08/23/21 Page 1 of 1 Page ID #:56



    1

    2
                                                                             JS-6
    3

    4

    5

    6

    7

    8                        UNITED STATES DISTRICT COURT
    9                       CENTRAL DISTRICT OF CALIFORNIA
   10

   11    BATTERY CONSERVATION                    Case No. CV 21-3685-GW-MRWx
         INNOVATIONS, LLC,
   12
                            Plaintiff,
   13                                              ORDER TO DISMISS WITH
               v.                                  PREJUDICE
   14
         ROSEWILL, INC,
   15
                            Defendant.
   16

   17

   18
              Based upon the stipulation between the parties and their respective counsel,
   19
        it is hereby ORDERED that this action is dismissed with prejudice in its entirety.
   20
        Each party will bear its own attorneys’ fees and expenses.
   21
              IT IS SO ORDERED.
   22

   23
        Dated: August 23, 2021
   24
                                              _________________________________
   25
                                              HON. GEORGE H. WU,
   26                                         UNITED STATES DISTRICT JUDGE
   27

   28
